United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 99-3844
                                ________________

Michael McRoberts,                        *
                                          *
             Appellant,                   *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Eastern District of Missouri.
Michael Bowersox,                         *
                                          *
             Appellee.                    *

                                ________________

                                Submitted: September 13, 2000
                                    Filed: December 8, 2000
                                ________________

Before HANSEN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                ________________


HANSEN, Circuit Judge.

       Michael McRoberts appeals the district court's1 denial of his 28 U.S.C. § 2254
petition for habeas corpus. We affirm.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
                                            I.

        McRoberts was convicted by a Missouri state court jury of first degree murder
and armed criminal action for the shooting death of Byron Lewis. He was sentenced
to life imprisonment without the possibility of probation or parole on the murder count
and twenty-five years of imprisonment on the armed criminal action count, to be served
concurrently. After an evidentiary hearing was held pursuant to Missouri Supreme
Court Rule 29.15, his motion for postconviction relief was denied. The Missouri Court
of Appeals affirmed his conviction and the denial of his motion for postconviction
relief. McRoberts then filed a § 2254 motion in district court raising four issues. The
district court adopted the magistrate judge's report and recommendation and denied his
§ 2254 motion. We granted a certificate of appealability on the single issue of whether
his trial counsel was ineffective for failing to call three witnesses who could have
testified that they knew of no dispute between McRoberts and the murder victim.

                                            II.

        The district court's findings of fact are reviewed for clear error, and its
conclusions of law are reviewed de novo. See Thomas v. Bowersox, 208 F.3d 699,
701 (8th Cir.), cert. denied, 2000 WL 1281483 (Oct. 30, 2000). "We may grant habeas
relief on a claim that was adjudicated on the merits in state court only if it 'resulted in
a decision that was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States.'"
Id. (citing 28 U.S.C. § 2254(d)(1)). In this case, petitioner must demonstrate, first, that
his counsel's performance was deficient and, second, a "reasonable probability that, but
for counsel's unprofessional errors, the result of the proceeding would have been
different." Strickland v. Washington, 466 U.S. 668, 694 (1984).

        McRoberts contends that trial counsel's performance was deficient in failing to
call three known witnesses who would have testified that they knew of no feud between

                                            2
McRoberts and the victim but that they were aware of a dispute between Antoni
Horton, a state's witness, and the victim. McRoberts asserts that had these three
witnesses so testified, the jury would have acquitted McRoberts because they would
have been shown that Horton had a greater motive to kill the victim than McRoberts.

        At the state evidentiary hearing, McRoberts failed to present the witnesses, and
therefore, there is no way to ascertain what their testimony may have been. In addition,
even if the asserted witness testimony had come in, it is unlikely the outcome would
have been different given the substantial evidence against McRoberts, including his
own admission to a friend that he "just shot a dude." McRoberts has not demonstrated
that trial counsel's performance constituted ineffective assistance under Strickland.

                                          III.

      Consequently, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                           3